United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 10, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50603
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALBERTO TOMAS YOUNGBLOOD,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. 6:02-CR-86-ALL
                          --------------------

Before GARWOOD, GARZA, and PRADO, Circuit Judges.


PER CURIAM:*

     Alberto Youngblood appeals from the district court’s order

denying his motion to dismiss the Government’s request for

discovery and directing Youngblood to answer the Government’s

discovery.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1997).    Orders directing or denying discovery are not final

decisions within the meaning of 28 U.S.C. § 1291 and are not

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50603
                                -2-

appealable except under limited circumstances not presented in

this case.   See Branch v. Phillips Petroleum Co., 638 F.2d 873,

877-78 (5th Cir. 1981).

     APPEAL DISMISSED.